DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-5 and 7-16 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment is presented to address mere formal matters (renumber the descending claims to correct a duplicate numbering of claim “13” and to recite the italicized form of the term Andrographis paniculata.


 In the Claims:


Claim 13 (the second instance) has been renumbered as claim 14. 
Claim 14 has been renumbered as claim 15. 
Claim 15 has been numbered as claim 16. 
In (newly renumbered) claim 15 in line 2, the term “Andrographis paniculata” has been amended to recite the italicized term  --Andrographis paniculata--.

In (newly renumbered) claim 16 in line 1, the term “Andrographis paniculata” has been amended to recite the italicized term  --Andrographis paniculata--.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
As an initial matter, the abbreviations AND, NAND, DAND, and DDAND are considered clear and unambiguous as they are set forth in the disclosure (see specification page 1 at para 3), and understood by one of skill in the art and in light of the claims providing context as reciting of the source material term “A. paniculata” and of the generic term “andrographolide lactones”, and are therefore understood as “andrographolide (AND), neoandrographolide (NAND), 14-deoxy-andrographolide   (DAND), and 14-deoxy-11,12- dehydroandrographolide (DDAND)” (although not required it is suggested for clarity and indexing of the terms in the claims that in at least the first instance of each in the claims that the expanded term is recited adjacent to their recognized abbreviations).
  WO 2009/059158 is considered the closest art teaching an ethanol refluxed material however resulting in, by weight of the extract: 10-22% total andrographolide lactones and respectively androandrographolide of (AND), neoandrographolide (NAND), 14-deoxy-andrographolide   (DAND), and 14-deoxy-11,12- dehydroandrographolide (DDAND), in amounts by weight of 6-10%, 0.01-2%, 2-4% and 2- 4%. The extract of the instant invention is highly dependent upon the method of extraction and the claimed method and extract are claimed to contain total andrographolide lactones, AND, NAND, DAND, and DDAND, in respective amounts:
-in claim 1: at least 50%, from 20.0-50.0%, 2.0-15.0%, 0.5-6.0%, and 5.0 to 20.0%;  
-in claim 2:  55.0-75.0%, from 20.0-50.0 %, 4.0-15.0 %, 0.5-6.0 %, and 5.0-15.0%; 
-in claim 3: 55.0-75.0%, from 25.0-45.0 %, 4.0-12.0 %, 1.0-5.0 %, and 5.0-10.0%; and 
- in claim 4: 55.0-75.0%, from 30.0-45.0 %, 6.0-10.0 %, 1.0-5.0 %, and 5.0-10.0%, 

	The prior art does not teach or reasonably suggest an extract composition, formulations therewith or methods of making thereof, including the sequence of steps, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, and 7-16 (as renumbered) are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J KOSAR/Primary Examiner, Art Unit 1655